NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 11 January 2021, has been entered into record.  In this amendment, claims 3, 12, 14, 15, 18, and 20 have been amended, claim 13 has been canceled, and claim 21 has been added.

Claims 1-12 and 14-21 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kamal Arvind on 18 February 2021.
The application has been amended as follows: 
In the specification [00035], line 1: “method 33” should read –method 300–.

Response to Arguments
With regards to the objection to the claims, the applicant has submitted amendments, and the examiner hereby withdraws the objection.
With regards to the objections to the drawings the applicant has submitted replacement sheets, and the examiner hereby withdraws the objection.
Applicant’s arguments, filed 11 January 2021, with respect to claims 12 and 14-18 have been fully considered and are persuasive.  The rejection of 9 October 2020 has been withdrawn. 

Drawings
The drawings were received on 11 January 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 9 October 2020 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 11 January 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamlet et al. (US Patent 8,868,923 B1) discloses a system and method for multi-factor authentication.
Li et al. (US 2016/0087805 A1) discloses a system and method for post-processing mechanism for physically unclonable function.
Lu (US Patent 10,855,478 B2) discloses a system and method for protecting embedded software.
Mathew et al. (US 2015/0178143 A1) discloses a system and method for using dark bits to reduce physical unclonable function (PUF) error rate without storing dark bits location.
Noguchi (US 2019/0007222 A1) discloses a system and method for collision detection.
Van Der Sluis et al. (US 2015/0234751 A1) discloses a system and method for generating a cryptographic key from a memory used as a physically unclonable function.
Wu et al. (US 2015/0188717 A1) discloses a system and method for physically unclonable function redundant bits.
Zhong et al. (US 2019/0132137 A1) discloses a system and method for low noise physically unclonable function cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SARAH SU/Primary Examiner, Art Unit 2431